Title: To Benjamin Franklin from Mary Hewson, 19 July 1782
From: Hewson, Mary (Polly) Stevenson
To: Franklin, Benjamin


Dear Sir
Kensington July 19. 1782
Dr Shuttleworth informed me that he intended going to Paris in order to consult you upon some American business of his own, and desired an introduction from me. He attended Mr Hewson’s Lectures, and as he has dined several times at our table you probably may have seen him. He was in Maryland with Mr Eden.

I am highly delighted with the importance I am grown into since the change of affairs, but still more so with the frequent opportunities of hearing from you, and writing to you. A letter arrived here two days ago by the penny post, which I knew to be your hand, but I am ignorant of the contents, for as it was addressed to my mother I dispatched it to her unopened. She is upon a visit to Mrs de Ponthieu at Richmond. I do not recollect whether I ever told you the plan Mrs Wilkes was upon at that place. She took a very genteel house for the accommodation of six young ladies at £100 ayear each. She had her complement, and by her assiduity in their improvement gave general satisfaction, and gained great applause with a comfortable subsistence. But it is her fate never to be settled. She expected her eldest son from N York to settle in business here, and seeing the impropriety of her house being his home while she had young ladies of 16 & 17 under her care she acquainted their friends, and they were all taken away immediately, except two, one of which was Bolton’s daughter, a little girl, and now she is gone; so Mrs W. remains upon an expensive establishment with only £100 ayear to support it. The death of Mr Weir obliged Jack to return to N York and by the last accounts I find he, and his brother, who is with him, can do nothing there unless we should have a peace. Mr Wilkes went with Mr Davidson to Algiers, but, as usual, was soon dissatisfied, and returned. The mother is dead, but her jointure you know was made over to creditors long ago, and she left no more than £300 to Israel & his family. What will become of them I cannot tell, nor should I trouble you with this detail had not Mrs W. once hinted that she thought herself qualified to teach English in France, and as we find that is now so much in fashion, perhaps you may be able to recommend her, or at least you can tell us how far such a scheme may be eligible. She is certainly more mistress of the two languages than any woman I know.
I thank you, Sir, for the Books you sent me by Baron Dimsdale; they afforded me much entertainment, and some hints that I hope to profit by. Made de Genlis is quite the mode in England. She has a numerous train of admirers here, and not one censurer that I have heard of. Upon the whole I think she deserves the applause she gains; I honour her for her talents and the use she makes of them, and in general I approve her reasoning; but I detect her sophistry in some points particularly with regard to suckling and stays. You will not wonder, as you know how steadily I persevered in one of my tenets, and I have told you how obstinately I adhere to the other.
You desire my remarks upon the little piece you did me the favour to send of Made de Forbach’s. No leisure is required for me to do that, as I cannot make a single objection, and my comment would be only an exact repetition of what she has said.
As you have thus assisted to enlighten my mind you will add much to my satisfaction by placing the confidence in me you flatter me with, by sending your grandson to me. I think my daughter and he would soon have both languages at command. To make you some return for what you have sent me, I enclose the rules of the School where my boys are. I should have great pleasure in placing Bache there.
I am with true esteem Dear Sir Your obliged and most obedient hum. Sert
Mary Hewson
 
Notation: Hewson, 27. Decr. 1782
